Citation Nr: 1024523	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO. 07-15 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to November 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

This case has previously come before the Board. In July 2008 
and again in March 2009, the matters were remanded to the 
agency of original jurisdiction (AOJ) for additional 
development. The case has been returned to the Board for 
further appellate review.

The Board notes that in March 2008, the Veteran testified at 
a videoconference hearing before the undersigned. A 
transcript of that hearing is associated with the claims 
file.

In February 2008, the Veteran's VA treating psychiatrist 
submitted a statement relative to her PTSD claim. In that 
statement, the physician opined that the Veteran is 
unemployable due to her psychiatric disability. Thus, the 
issue of entitlement to a total disability rating based upon 
individual unemployability (TDIU) has been raised by the 
record. This issue has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ). Therefore, the Board does not 
have jurisdiction over it, and it is REFERRED to the AOJ for 
appropriate action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking to establish service connection for 
both PTSD and for bilateral hearing loss and tinnitus. 
Generally, for service connection, the claims folder must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." See 
Pond v. West, 12 Vet. App. 341, 346 (1999). In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2009).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 
38 C.F.R. § 3.304(f) (2009).

In July 2006, the Board remanded these issues for additional 
development prior to final adjudication. In particular, the 
Board required investigation into the Veteran's reported 
stressor of witnessing an accident in which a fellow soldier, 
MD, was injured. An October 2008 response from the Joint 
Services Records Research Center (JSRRC) notes that a female 
soldier with the last name D was not listed as killed in 1972 
and that no unit records were available for the relevant time 
period, indicating that Morning Reports (MR) may be located 
at the National Personnel Records Center (NPRC). The Board 
notes that the Veteran has asserted that she witnessed MD 
having been injured in the motor vehicle accident, not that 
MD died in the accident. In addition, there is no 
documentation that unit records, to include Morning Reports, 
have been requested from the NPRC or the National Archives 
Records Administration (NARA). Following the remand, the RO 
submitted a PIES request for "MORNING REPORTS OF <<ARMY>> 
FROM <<03/01/1971>> TO <<11/01/1972>> CONTAINING REMARKS 
REGARDING <<1>>." It is entirely unclear to the Board why 
the RO deemed such a request adequate. The NPRC responded 
with a request for the well known requirement of a unit name 
and a time frame within 90 days. The RO, however, failed to 
follow up. The Veteran, in August 2009, again submitted a 
statement with the accident victim's full name, a much closer 
timeframe of the accident being between August 1972 and 
October 1972, as well as the name of the hospital to which 
the accident victim was taken following the accident. While 
the Board regrets the delay, this matter must again be 
remanded in order to investigate the Veteran's purported 
stressors, and if appropriate, follow up with a VA 
examination, as was required in the July 2006 Board remand.

Also, the Board notes that a VA examination was required by 
the July 2006 remand in relation to the bilateral hearing 
loss and tinnitus claims. The Veteran was afforded such an 
examination in December 2008. The examiner confirmed the 
diagnosis of bilateral hearing loss and tinnitus and opined 
that the disabilities are not related to service because 
"noise induced hearing loss incurs at the time of noise 
exposure and does not progress except for the natural again 
process once exposure to the noise ... has ceased." The 
examiner also stated that the tinnitus was not related 
"given that the Veteran reported her tinnitus beginning 
after all her teeth were removed approximately 10 years 
ago."  As was pointed out by the Veteran's representative, 
the service treatment records show a certain fluctuation in 
the audiological findings during service. The VA examiner 
made no mention of any service treatment record outside of 
the separation examination. Also, the Veteran's claim is that 
she experienced tinnitus in service and that it has not 
ceased. It does not appear that the examiner adequately 
reviewed the claims folder, which therefore makes the 
December 2008 report inadequate for rating purposes. A remand 
is required so that the matter can be returned to the VA 
examiner for an addendum opinion as to the etiology of the 
bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1. Submit a request for verification and 
relevant information from unit records 
with regard to the Veteran's claimed in-
service stressor of seeing a fellow 
service member being hit by a car. Submit 
the request to any appropriate information 
source including, but not limited to, the 
Joint Services Records Research Center 
(JSRRC), the National Personnel Records 
Center (NPRC), the National Archives 
Records Administration (NARA), as well as 
to the Womack Army Medical Center.

2. Obtain an addendum to the December 2008 
VA audiological examination in order to 
obtain an opinion as to the etiology of 
the Veteran's currently diagnosed 
bilateral hearing loss and tinnitus, to 
include a complete review of her service 
treatment records and comment on any 
fluctuation in hearing during service, as 
well as an opinion as to her claim that 
her tinnitus initially onset during 
service and has continued ever since. The 
examiner should, based upon a complete 
review of the service treatment records, 
render an opinion as to the disability's 
etiology by addressing the following 
question: is it more likely than not 
(i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's 
current disability was incurred in 
service?

3. Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.



The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. Connolly
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2009).

